The records and the briefs have been examined and the testimony as to the value of the property destroyed is so indefinite and unsatisfactory, that a majority of the Court have reached the conclusion that the judgment should be reversed for a new trial on the issue of the amount of damages only, no other error being made to appear.
It is so ordered.
WHITFIELD, TERRELL, CHAPMAN and THOMAS, J. J., concur.
BROWN, C. J., BUFORD and ADAMS, J. J., think that no liability is shown and dissent. *Page 560